Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of 16/092803, now U.S. Patent 10,891,379. Claims 1-9 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,891,379. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1-9 of U.S. Patent No. 10,891,379 contain every element of claims 1-9 of the instant application and as such anticipate claim of the instant application.
Instant Application
10,891,379
Claims 1 and 8-9
A program analysis system comprising: a memory that stores: 5a set of instructions; a known factor code that is data representing a mathematical model into which a known execution code is transformed; and success state information indicating a state in which an attack by a fraudulent program is successful; and 10at least one processor configured to execute the set of instructions to determine whether or not an inspection-target execution code is a fraudulent program by executing at least processing of generating an analysis-target abstract code that is data representing a mathematical model into which the inspection-target execution code is transformed and 15determining whether or not the analysis-target abstract code includes the known factor code held in the memory, and processing of determining whether or not a state at an end of execution of the inspection-target execution code is included in the success state information held in the memory, 






































20wherein the mathematical model is a model representing an instruction included in a certain execution code by use of one or more mappings, an input vector and an output vector, the input vector and the output vector being related to the mappings, and wherein the at least one processor is further configured to 25generate the analysis-target abstract code by transforming one or more instruction sequences included in the inspection-target execution code into the mappings and integrating the mappings by calculating a product ofDocket No. J-20-0147 81 multiplying one or more of the mappings generated by transforming.
Claims 1-2 and 8-9
1. A program analysis system comprising: a memory that stores: a set of instructions; a known factor code that is data representing a mathematical model into which a known execution code is transformed; and success state information indicating a state in which an attack by a fraudulent program is successful; and at least one processor configured to execute the set of instructions to determine whether or not an inspection-target execution code is a fraudulent program by executing at least processing of generating an analysis-target abstract code that is data representing a mathematical model into which the inspection-target execution code is transformed and determining whether or not the analysis-target abstract code includes the known factor code held in the memory, and processing of determining whether or not a state at an end of execution of the inspection-target execution code is included in the success state information held in the memory, determine that the inspection-target execution code is a fraudulent program when the analysis-target abstract code includes the known factor code held in the memory and a state at an end of execution of the inspection-target execution code is included in the success state information held in the memory; decompose the analysis-target abstract code into analysis-target factor codes being relatively prime factor codes that do not have a dependence between a factor code and another factor code in which a variable in an output vector is included in common when the known factor code held in the memory is determined to be not included in the analysis-target abstract code; execute processing of determining whether or not the known factor code is included in the analysis-target abstract code after rearranging the analysis-target factor codes at least partly when the decomposed analysis-target factor codes which are rearranged at least partly is equivalent to the analysis-target abstract code before rearranging in a result of execution; and determine that the inspection-target execution code is a fraudulent program when the analysis-target abstract code after rearranging the analysis-target factor codes at least partly includes the known factor code, and a state at an end of execution of the inspection-target execution code is included in the success state information held in the memory.

2. The program analysis system according claim 1, 
wherein the mathematical model is a model representing an instruction included in a certain execution code by use of one or more mappings, an input vector and an output vector, the input vector and the output vector being related to the mappings, and the at least one processor is further configured to generate the analysis-target abstract code by transforming one or more instruction sequences included in the inspection-target execution code into the mappings and integrating the mappings by calculating a product of multiplying one or more of the mappings generated by transforming.
Claim 2
Claim 1
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Allowable Subject Matter
4.	Claims 1-9 would be allowable with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejection set forth in this Office action.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438